Title: James Madison to Sherman Converse, 10 March 1826
From: Madison, James
To: Converse, Sherman


                        
                            
                                Sir
                            
                            
                                
                                    Montpr.
                                
                                Mar. 10. 1826
                            
                        
                        I have recd. your letter of the 3d. inst; inclosing a manuscript copy of Mr. Webster’s prospectus of his
                            Dictionary, with a printed Specimen of the execution of the work; And I comply with your request of an early answer.
                        The plan embraces so many commendable objects beyond the ordinary Scope of such works that its successful
                            execution must be a substantial improvement on them. The specimen, though too scanty to authorize any definitive judgment
                            certainly indicates learned research, elaborate discrimination, and a taste for careful definition, such as might be
                            expected from the known ability, studies, and useful industry of the Author. Confiding as I do in these qualifications, I
                            am prepared to find in the fruit of his long and laborious application to a favorite pursuit, all the value ascribed to
                            it. Whilst few things are more difficult, few are more desirable, than a standard work, explaining, and as far as
                            possible, fixing the meaning of words & phrases. All languages, written as well as oral, tho much less than oral,
                            are liable to changes from causes, some of them inseparable from the nature of man, & the progress of society. A
                            perfect remedy for the evil must therefore be unattainable. But as far as it may be attainable, the attempt is laudable,
                            and next to compleat success is that of recording with admitted fidelity the State of a language at the epoch of the
                            Record. In the exposition of laws, & even of Constitutions, how many important errors, may be produced by mere
                            innovations in the use of words & phrases, if not controuled by a recurrence to the original and authentic
                            meaning attached to them.
                        With a sincere wish that the enterprizing task of Mr. W. may obtain all the public approbation anticipated by
                            his friends, & have every other remuneratory result, I tender you the expression of my friendly respects.
                        
                            
                                
                            
                        
                    